                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

CHRIS RUCKER                                                         PLAINTIFF

V.                         NO. 4:19CV00585 JM/PSH

ANDREW SAUL, COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION                                     DEFENDANT

                                     ORDER

      The Court has reviewed the Recommended Disposition submitted by

Magistrate Judge Patricia S. Harris. No objections have been filed. After careful

consideration, the Court concludes that the Recommended Disposition should be,

and hereby is, approved and adopted in its entirety as this Court=s findings in all

respects. Judgment will be entered accordingly.

      IT IS THEREFORE ORDERED THAT the Commissioner=s decision is

AFFIRMED, and Plaintiff Chris Rucker=s Complaint (Doc. No. 2) is DISMISSED

with prejudice.

      DATED this 14th day of April, 2020.



                                      _______________________________
                                      UNITED STATES DISTRICT JUDGE
